Citation Nr: 0211271	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  97-02 580	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to additional dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2) (West 1991 & Supp. 2001).


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1946.  He died on January [redacted], 1995.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1996 determination of the San Juan, the Commonwealth 
of Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was previously remanded and is again 
before the Board.



REMAND

The appellant claims to have had a common law marriage with 
the veteran from May 1, 1978, until his death in January 1995 
and to have been unaware that common law marriages are not 
recognized in the Commonwealth of Puerto Rico.  She also 
claims to have cohabited continuously with the veteran from 
the date of their "marriage" until the veteran's death.  In 
a June 1995 administrative determination, the appellant was 
recognized as the veteran's surviving spouse on the basis 
that, although there was a legal impediment to the alleged 
common law marriage, the "marriage" was deemed valid for VA 
purposes because the appellant purportedly had no knowledge 
of the legal impediment.  

The law and regulations provide that DIC benefits shall be 
paid to a surviving spouse at a specified monthly rate.  This 
rate shall be increased by a certain sum in the case of the 
death of a veteran who at the time of death was in receipt of 
or was entitled to receive (or but for the receipt of retired 
pay or retirement pay was entitled to receive) compensation 
for a service-connected disability that was rated totally 
disabling for a continuous period of at least eight years 
immediately preceding death.  Additionally, in determining 
the period of a veteran's disability for purposes of the 
preceding sentence, only periods in which the veteran was 
married to the surviving spouse shall be considered.  38 
U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.5(e). 

Thus, there are certain requirements as to the duration of 
any "marriage," along with other criteria, for the payment 
of additional DIC.  

The record reflects that the veteran's wife J. R. divorced 
him in April 1978.  In support of her claim for VA death 
benefits, the appellant claimed that she had been married to 
the veteran since May 1978 even though they did not have a 
ceremonial marriage.  In part, evidence in the claim file 
shows that: 

(1).  In a December 1978 declaration of marital and 
dependency status, the veteran reported that he was 
divorced. 

(2).  Records of the veteran's hospitalization from 
August to September 1986 at the Hospital Damas show that 
the veteran's address was what we will refer to as "V. 
Street" in Ponce and that the appellant had a different 
address referred to as "L. R.," in Ponce.  The 
appellant was listed as the person to contact in the 
case of an emergency and was identified as the veteran's 
"secretary."

(3).  The veteran's will, dated in April 1990, 
identifies him as divorced and that he had contracted 
his first and only marriage to J. R.  He was stated to 
be a resident of Ponce and was noted to own a residence 
in Panuelas.  The veteran bequeathed the appellant a 
third of "the free arrangement" consisting of the 
furnishings in the Panuelas residence.  He stated that 
he was making that legacy in recognition of the 
appellant having been his secretary and dental assistant 
and the person who cared for him in his illness during 
the past nineteen years, also noting that in the last 
years, she had been the nurse who had cared for him with 
careful attention and very professionally.  If the 
appellant predeceased the veteran her legacy was to go 
to her brother.  In an August 1990 codicil, the veteran 
again identified himself as being divorced and revoked 
the third part of the free disposition being conferred 
to the appellant, now conferring that to his children.  
The veteran made a specific bequest to the appellant of 
all furnishings in his residence in Penuelas.  H. E., 
who will be mentioned again later, was an instrumental 
witness to the will and the codicil and was noted to be 
a resident of Panuelas. 

(4).  July 1991 records from Ponce District Regional 
Hospital and from the Damas Hospital reflect that the 
appellant signed consent of treatment forms and 
identified herself as the veteran's "prima." (cousin).  
Many records show that the veteran still had the V. 
Street address in Ponce and that the appellant had the 
L.R. address in Ponce.  

(5).  The transcript of an August 1991 RO hearing 
identified the appellant as the veteran's "relative" 
and the transcript of a July 1994 RO hearing shows that 
the appellant identified herself as the veteran's wife. 

(6).  In a July 1992 claim for a total rating based on 
individual unemployability the veteran's address was 
given as "L.R." in Ponce.  

(7).  In late 1993 the veteran corresponded with the RO 
using the L.R. address in Ponce.

(8).  Records of the veteran's January 1995 
hospitalization at Hospital Damas reflect that the 
appellant was to be notified in case of emergency, that 
she and the veteran had the same address in Panuelas, and 
that her relationship was "spouse."  

(9).  The certificate of death registration reflects that 
the veteran was divorced and that the name of his spouse 
was J. R.  

(10).  The veteran's death certificate, which lists the 
appellant as the informant, states that the veteran was 
divorced, that the name of his spouse was J. R., that the 
appellant was veteran's cousin, and that the veteran 
resided in Penuelas, and the appellant's address was in 
Ponce.  This information would have been obtained from 
the appellant as informant and she signed the 
certificate.   

(11).  The appellant paid the veteran's funeral expenses 
and in an application for a United States flag for burial 
purposes her relationship to the veteran was stated as 
spouse.  

In her February 1995 claim for VA death benefits the 
appellant stated that she and the veteran had married on May 
1, 1978, that the marriage had ended with the veteran's 
death; and that they had lived together continuously from the 
date of marriage to the date of the veteran's death.  She 
also submitted VA Form 21-4138, which has pre-printed 
questions requiring only yes or no answers.  Those questions 
were (1) whether when she and the veteran began living 
together they agreed to live as man and wife; (2) whether 
since they entered into the agreement they had lived together 
continuously until the veteran's death and had "represented 
themselves to the community as man and wife;" and (3) 
whether when they agreed to live as man and wife they knew 
that a ceremonial marriage was for a valid marriage.  The 
appellant answered yes to the first two questions and no to 
the last.  She was instructed to submit declarations of 
persons who had personal knowledge of her alleged marriage 
relation with the veteran. 

Thereafter, the appellant submitted three questionnaires 
regarding her marital relationship, all of which appear to 
have been filled out by the same person and signed, 
respectively, by the appellant and two other individuals 
(V.V. and H. E.)  The appellant stated that she and the 
veteran had lived as husband and wife on V. Street in Ponce 
from 1978 to 1987, and at the veteran's Panuelas address from 
1987 until the veteran's death.  The supporting statements 
from and H.E., who had witnessed the veteran's will, and V.V. 
both state that their addresses were at the same location in 
Panuelas as the veteran's, that they had known the appellant 
and veteran for 16 years, that they had met the veteran and 
appellant daily and were all neighbors, and that they were 
aware that the veteran and appellant were generally known as, 
and referred to each other as, husband and wife.  They both 
reported that the veteran and appellant had lived together 
continuously from 1978 to 1987 in Ponce and from 1987 to 
January 1995 in Panuelas.  One individual stated that she 
considered the veteran and appellant to have been husband and 
wife because they maintained a home together and represented 
themselves as spouses and the other stated that the veteran 
and appellant had always lived together and the appellant 
took care of the veteran's needs and maintained a home for 16 
years.  However, as reflected above, there is conflicting 
evidto when and for how long they shared a residence, and 
conflicting evidence as to whether they actually considered 
themselves to be married.  

Despite some evidence that at times the appellant and veteran 
may have lived together and had a close relationship, the 
fact that on the veteran's death certificate the appellant 
described herself as the veteran's cousin and gave separate 
addresses for each of them certainly weighs against any 
claimed belief that she and the veteran had a common law 
marriage.  However, in a June 1995 VA administrative decision 
it was concluded, in part, that "[t]he evidence reviewed 
clearly demonstrate (sic) that the veteran and the specific 
evidence reviewed was not identified other than the 
statements/forms submitted by the appellant and the 
"neighbors" in support of her claim for recognition as the 
veteran's surviving spouse.   

In order to meet basic entitlement requirements for the added 
DIC the appellant is claiming, it would have to be shown that 
she and the veteran considered themselves married and 
cohabited as man and wife for the eight years immediately 
prior to the veteran's death in January 1995.  This matter is 
inextricably intertwined with the issue on appeal.  

Thus, the case must be remanded for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should ask the appellant to 
submit evidence to corroborate her claimed 
common law marriage to the veteran from 
January 1987 (or earlier) until the date 
of his death, such as copy of the 
veteran's obituary, copies of her own and 
the veteran's tax returns filed in 1988 
and subsequently, real estate tax bills, 
deeds to real estate, mortgage documents, 
utility bills, bank books or statements, 
and similar documents from 1987 (or 
earlier) onward that will help to 
establish that she and the veteran 
considered themselves and held themselves 
out to be married over the eight year 
period prior to the veteran's death.  She 
also should be asked to explain (1) why on 
the death certificate she listed herself 
as the veteran's "prima" and gave one 
address for the veteran and a different 
one for herself; and (2) whether, 
regardless of any intended common law 
marriage to the veteran, she was in fact 
his cousin.  If the appellant wants the RO 
to assist her in obtaining any evidence 
she should identify it and provide written 
authorization for VA to obtain it.  The RO 
should order a field investigation if such 
is deemed warranted.  

3.  Thereafter, the RO should review the 
entire claims file and evaluate the 
evidence, not just relying on the items of 
evidence mentioned in this remand.  The RO 
must them determine when the credible 
evidence shows the appellant and veteran 
began their alleged common law marriage 
and began continuously cohabitating and 
whether they continuously coihabitated for 
8 years immediately prior to the veteran's 
death.  The evidence relied on to support 
the conclusions reached should be 
identified.   If a favorable determination 
is made on that matter, then it should be 
determined whether, based on the evidence 
on file at the time of the veteran's 
death, the veteran's service-connected 
disabilities should have been rated as 
totally disabling for at least eight years 
prior to his death.  See Hix v. v. Gober, 
225 F.3d 1377 (Fed. Cir 2000); VAOPGCPREC 
9-2000.   If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and relevant 
provisions of 38 U.S.C.A. § 1311 (West 
1991); 38 C.F.R. §§ 101, 103, 3.52, 3.54, 
3.205, and 4.16, and any additional law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


